DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being described by Illsley (US 7,697,787). 
For claim 1, Illsley teaches a method comprising: 
retrieving event data of a captured event at a location and user data of a three- dimensional (3D) representation of a user (e.g. column 3, lines 27-35; abstract: “replacing a first video picture of the actor with a reproduction of the face of the user”); 
generating, based on the event data and the user data, a virtual recreation of the captured event for the user to virtually experience (e.g. figure 2)by: 
replacing a 3D representation of a person who was physically present at the captured event with the 3D representation of the user (e.g. abstract: “replacing a first video picture of the actor with a reproduction of the face of the user”); 
generating a 3D representation of a user-selected location (e.g. column 3, lines 27-35); and 
displaying the virtual recreation in a point of view of the user virtually experiencing the virtual recreation of the captured event (e.g. figure 1). 
Claims 8 and 15 are rejected for the same reasons as discussed in claim 1 above, wherein column 3,line 9-10 of Illsley teaches a “central processing device 4”. 
For claims 2, 9 and 16, Illsley teaches retrieving environment data corresponding to a 3D representation of the location of the captured event (e.g. column 2, lines 5-17, “transition parameters”). 
For claims 4, 11 and 18, Illsley teaches replacing a vocal characteristic of the person with a vocal characteristic of the user. (e.g. column 5, lines 4-7, column 1, lines 15-22). 
For claims 6, 13 and 20, Illsley teach storing the virtual recreation with the 3D representation of the user and the user-selected location as an event (e.g. column 3, lines 45-53: “…device 4 which stores the results in a memory”). 
For claims 7 and 14, Illsley teaches capturing the user data, the event data, and environment data for the virtual recreation (e.g. column 3, lines 40-54: “size, orientation displacement”, column 1, lines 15-25: “Karaoke”). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Illsley, as applied to claims 1-2, 4, 6-9, 11, 13-16, 18 and 20, and further in view of Yang (US 2008/0163344). 
For claims 5, 12 and 19, Illsley does not further disclose inserting virtual merchandise into the virtual recreation, wherein the virtual merchandise replaces physical merchandise present at the captured event. Yang teaches inserting virtual merchandise into the virtual recreation, wherein the virtual merchandise replaces physical merchandise present at the captured event. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the teaching of Illsley to provide the related industries with a method of increasing the added value of the products and keeping pace with the market trend and maintaining competitively superiority (e.g. paragraph 3, Yang).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Illsley, as applied to claims 1-2, 4, 6-9, 11, 13-16, 18 and 20, and further in view of Senftner et al (US 2008/0019576). 
For claims 3, 10 and 17, Illsley teach capturing user voice data corresponding to at least one vocal characteristic of the user (e.g. column 1, lines 15-20, column 5, lines 4-7). Illsley does not further disclose user movement data corresponding to at least one movement characteristic of the user. Senftner et al teach user movement data corresponding to at least one movement characteristic of the user (e.g. paragraph 95: “…a complete digital reconstruction of a new actor may substituted in the original actor’s place, with essential frame to frame body positions…such as reference video or 3D motion captured data, may be collected on the new actor such that the image of the new actor substituted into the video has the new actor’s characteristic expressions, walk, run, standing postured or other individual traits”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Senftner et al into the teaching of Illsley to personalized the video (e.g. abstract) by replacing the original actor with new object based on user preferences for advertising (paragraph 8, Senftner et al) to improve convenience for user.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484